DETAILED ACTION
Response to Amendment
The amendment of January 12, 2021 is considered herein.
Claims 7 and 11 have been amended.
Claims 1-6 and 15-26 have been cancelled.
Claims 7-14 are pending and have been considered on the merits herein.
The terminal disclaimer filed and approved on January 12, 2021 overcomes the previous double patenting rejection. 
Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are found allowable over the previously cited prior art DE CEUSTER et al and WESTERBERG et al, in addition to newly cited SMITH et al (US PG PUB 2009/0308457), VIATELLA et al (US PG PUB 2013/0196464) and MIURA et al (US PG PUB 2008/0296642).  SMITH et al and VIATELLA et al are silent to the use of “a separation region disposed in the polysilicon layer” “having higher resistivity than either the P-type diffusion region or N-type diffusion region” in conjunction with the other features of the claimed solar cell.  While MIURA et al teaches the use of oxygen implantation between doped sections for isolation, the separation layer is utilized in a different capacity and is not “disposed in the polysilicon layer” nor provides motivation for combination with the previously cited solar cell disclosures above.  The interpretation of the region being present “in the polysilicon layer” is addressed in the Board decision in the parent case 13/631457, now patent 10,014,425.    For this reason, the application is in condition for allowance as the prior art does not anticipate or render obvious the combination of claimed features herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        2/11/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        2/12/2021